DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, and all dependent claims thereof, recite the limitations “...instructions stored thereon that when executed by a computing system, direct the computing system to at least:...perform a morphology analysis to identify voxels likely to correspond to microcalcifications and discard voxels that are not likely to correspond to the microcalcifications, the morphology analysis directing the computing system to:....” It is noted that “a morphology 
Claim 13 recites the limitation “perform image deconvolution before spatial compounding of individual views during generation of reflection images including the reflection image.” However, there is no step (or in this case “instructions”) of performing spatial compounding set forth in the claims. It is unclear if Applicant intends for the media of claim 12 to additionally include instructions for spatially compounding or if this limitation merely indicates that the deconvolution is to be performed on data which is not spatially compounded. For the purposes of further examination, this limitation will be interpreted to mean that deconvolution is to be performed during the generation of the reflection image.
Claim 13 recites the limitation “during generation of reflection images including the reflection image.” However, claims 11 and 12 set forth only a single reflection image (“perform a thresholding process on a reflection image” in claim 11 and “generate the reflection image” in claim 12). It is therefore unclear what performing an act based on the instructions “during generation of reflection images including the reflection image” is meant to convey when no step/instruction of generating (multiple) reflection images has been set forth. Additionally, “reflection images” lacks proper antecedent basis in the claims based on the prior recitation of only a single reflection image. For the purposes of further examination, this limitation will be interpreted to refer to the generation of THE reflection image as set forth in claims 11 and 12. 
Claim 14 recites the limitation “perform image deconvolution after spatial compounding of individual views and refraction-correction during generation of reflection images including the 
Claim 14 recites the limitation “during generation of reflection images including the reflection image.” However, claims 11 and 12 set forth only a single reflection image (“perform a thresholding process on a reflection image” in claim 11 and “generate the reflection image” in claim 12). It is therefore unclear what performing an act based on the instructions “during generation of reflection images including the reflection image” is meant to convey when no step/instruction of generating (multiple) reflection images has been set forth. Additionally, “reflection images” lacks proper antecedent basis in the claims based on the prior recitation of only a single reflection image. For the purposes of further examination, this limitation will be interpreted to refer to the generation of THE reflection image as set forth in claims 11 and 12. 
Claim 19 recites the limitations: “further comprising performing one or both of: performing image deconvolution on uncompounded views and/or the refraction- corrected reflection image, the refraction-corrected reflection image being a compounded image; applying a varying log compression to intensity values of the refraction-corrected reflection image.” First, it is unclear what “uncompounded views” is meant to represent when no “views” or compounding has been set forth in the claims. Second, it is unclear if the phrase “performing one or both of” refers to performing one or both of “performing image deconvolution on uncompounded views and/or the refraction- corrected reflection image, the refraction-corrected reflection image being a compounded image” (where “performing image deconvolution on uncompounded views” and “performing image deconvolution on...the refraction-corrected reflection image” are the two options represented by “one or both”) or if “performing one or both 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiskin et al. (US PG Pub. No. US 2016/0210774 A1, Jul. 21, 2016) (hereinafter “Wiskin”), as evidenced by Gufler, H., C. Hernando Buitrago‐Téllez, H. Madjar, K‐H. Allmann, M. Uhl, and A. Rohr‐Reyes. "Ultrasound demonstration of mammographically detected microcalcifications." Acta Radiologica 41, no. 3 (2000): 217-221 (hereinafter “Gufler”), Grigoryev, M., A. Thomas, L. .
Regarding claim 1: Wiskin discloses a system comprising: a display ([0046]); a processor ([0046]); storage ([0046]); and instructions stored on the storage that when executed by the processor ([0049]), direct the system to at least: receive a reflection image of an object, the reflection image being a refraction-corrected reflection image generated from imaging data of a quantitative ultrasound imaging system ([0027], [0055]); perform a thresholding process on the reflection image ([0031], where the “speed map” can include the reflection image – [0027], [0033]); remove skin voxels from the reflection image ([0035]); perform a morphology analysis using at least the reflection image to identify voxels likely to correspond to microcalcifications and discard voxels that are not likely to correspond to the microcalcifications ([0031], [0034], [0035], [0042] - voxels exterior to the breast or skin voxels are "not likely to correspond to microcalcifications" and voxels interior to the breast which are not skin are "likely to correspond to microcalcifications", as compared to voxels which are not part of the breast or are part of the skin); and after the morphology analysis, provide a resulting image to the display, the resulting image indicating any microcalcifications in the reflection image using the voxels identified as likely to correspond to the microcalcifications ([0052], [0053]).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
While Wiskin does not describe the series of operations discussed above as being targeted to microcalcifications, there is nothing in the claim to differentiate the operations of Wiskin from the instantly claimed operations. It is noted that it is well-known that it is difficult to separate microcalcifications from fibrous (dense) breast tissue with ultrasound based on the attenuation and reflective characteristics of both structures (as evidenced by Grigoryev and Gufler). Additionally, there is little contrast between dense/fibrous breast tissue and microcalcifications in reflection images obtained by quantitative transmission ultrasound as evidenced by Wiskin 2013, where quantitative transmission ultrasound is referred to as “CVUS” (see e.g. figure 1). Figure 6 of Wiskin 2013 shows a reflection image and a speed of sound image displayed side by side – the microcalcification is visible in the reflection image, however the brightness of the microcalcification is comparable to other areas of more fibrous tissue within the breast and without any limitations on the applied threshold or on the morphology analysis, it is determined that any threshold applied to identify fibrous/dense tissue would identify both voxels belonging to the fibrous/dense tissue and voxels belonging to a microcalcification. 
Regarding claim 17: Wiskin discloses a method comprising: receiving a refraction-corrected reflection image from imaging data of a quantitative ultrasound imaging system ([0027], [0055]); performing a thresholding process on the refraction-corrected reflection image ([0031], where the “speed map” can include the reflection image – [0027], [0033]); removing skin voxels from the refraction-corrected reflection image ([0035]); and performing a morphology analysis to identify voxels likely to correspond to microcalcifications and discard voxels that are not likely to correspond to the microcalcifications ([0031], [0034], [0035], [0042] - voxels exterior to the breast or skin voxels are "not likely to correspond to microcalcifications" and voxels interior to the breast which are not skin are "likely to correspond to microcalcifications", as 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
While Wiskin does not describe the series of operations discussed above as being targeted to microcalcifications, there is nothing in the claim to differentiate the operations of Wiskin from the instantly claimed operations. It is noted that it is well-known that it is difficult to separate microcalcifications from fibrous (dense) breast tissue with ultrasound based on the attenuation and reflective characteristics of both structures (as evidenced by Grigoryev and Gufler). Additionally, there is little contrast between dense/fibrous breast tissue and microcalcifications in reflection images obtained by quantitative transmission ultrasound as evidenced by Wiskin 2013, where quantitative transmission ultrasound is referred to as “CVUS” (see e.g. figure 1). Figure 6 of Wiskin 2013 shows a reflection image and a speed of sound image displayed side by side – the microcalcification is visible in the reflection image, however the brightness of the microcalcification is comparable to other areas of more fibrous tissue within the breast and without any limitations on the applied threshold or on the morphology analysis, it is determined that any threshold applied to identify fibrous/dense tissue would identify both voxels belonging to the fibrous/dense tissue and voxels belonging to a microcalcification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiskin et al. (US PG Pub. No. US 2016/0210774 A1, Jul. 21, 2016) (hereinafter “Wiskin”) in view of Ruth et al. (US PG Pub. No. US 2009/0080752 A1, Mar. 26, 2009) (hereinafter “Ruth”).

Wiskin does not teach determining whether, for any arbitrary plane in the imaging data, there exists a set of adjacent voxels that satisfy the intensity criterion and a size criterion.
Ruth, in the analogous art of mammography, teaches that microcalcifications are considered to be important clues in cancer screening/diagnosis ([0009]) and that lesions may contain microcalcifications ([0115]). Ruth teaches a method for identifying microcalcifications including identify voxels having an intensity higher than a threshold intensity as satisfying an intensity criterion ([0024]); and determining whether, for any arbitrary plane in the imaging data, there exists a set of adjacent voxels that satisfy the intensity criterion and a size criterion ([0025]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Wiskin to include the additional size criteria of Ruth in order to assist in identifying areas which may contain lesions in view of the teachings of Ruth that microcalcifications are diagnostically significant and that lesions may contain microcalcifications and in view of the suggestion of Wiskin to additionally provide lesion identification in the presence of dense tissue. 
“this removes calcifications that would be clearly visible, or of little clinical relevance... so there is no need to point them out to the health professional and, moreover, if left in the displayed images they might obscure other, smaller calcification that should be pointed out”; [0009] – “The largest calcifications are often benign. Linear ones also are often benign. Identifying all of the very smallest calcification-like objects runs the risk that some of them might represent noise and not true calcifications or reasonably suspected calcifications. One object of the approach disclosed in this patent specification is to reduce the number of identified possible or suspected calcifications which are of lower clinical value.”). While Ruth teaches that the exclusion criteria include pixels without adjacencies and groups of more than about 30 contiguous pixels, Ruth is silent on the specific range of 5 to 20 pixels (voxels). However, since the size of the excluded pixel (voxel) groups are selected in order to include microcalcifications which are clinically relevant, the size criteria is considered to be a results-effective variable. Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to select a size criteria which is optimized for the examination at hand in order to preserve the most clinically relevant microcalcifications, including a range of 5 pixels (voxels) to 20 pixels (voxels), because the courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11: Wiskin teaches one or more computer-readable storage media having instructions stored thereon that when executed by a computing system ([0049]), direct the computing system to at least: perform a thresholding process on the reflection image ([0031], where the “speed map” can include the reflection image – [0027], [0033]); remove skin 
Wiskin does not teach determining whether, for any arbitrary plane in the imaging data, there exists a set of adjacent voxels that satisfy the intensity criterion and a size criterion.
Ruth, in the analogous art of mammography, teaches that microcalcifications are considered to be important clues in cancer screening/diagnosis ([0009]) and that lesions may contain microcalcifications ([0115]). Ruth teaches a method for identifying microcalcifications including identify voxels having an intensity higher than a threshold intensity as satisfying an intensity criterion ([0024]); and determining whether, for any arbitrary plane in the imaging data, there exists a set of adjacent voxels that satisfy the intensity criterion and a size criterion ([0025]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the storage media of Wiskin to include the additional size criteria of Ruth 
Further regarding claim 11: Wiskin and Ruth teach after the morphology analysis, provide a resulting image to display, the resulting image indicating any microcalcifications in the reflection image using the voxels identified as likely to correspond to the microcalcifications (Wiskin – [0052], [0053]; Ruth – [0019], figure 1).
Regarding claim 12: Wiskin and Ruth teach the media of claim 11, Wiskin further teaches instructions to generate the reflection image, the reflection image being a refraction-corrected reflection image generated from imaging data of a quantitative ultrasound imaging system (Wiskin – [0055]).
Regarding claim 20: Wiskin teaches the method of claim 17, wherein the morphology analysis comprises identifying voxels having an intensity higher than a threshold intensity as satisfying an intensity criterion ([0031]). Wiskin further teaches that breast density also plays a role in breast cancer detection since approximately 50% of breast cancers are missed on mammography as they can be obscured by the surrounding dense, white breast parenchyma ([0001]). Wiskin additionally teaches that the disclosed imaging system may also be used to detect lesions in the presence of dense breast parenchyma, which is an important clinical step for early detection, as well as for the accurate assessment of breast density and subsequent implementation of optimal risk reduction strategies ([0019], [0048], [0049]), but is silent as to how lesion identification is accomplished.
Wiskin does not teach determining whether, for any arbitrary plane in the imaging data, there exists a set of adjacent voxels that satisfy the intensity criterion and a size criterion.
Ruth, in the analogous art of mammography, teaches that microcalcifications are considered to be important clues in cancer screening/diagnosis ([0009]) and that lesions may 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Wiskin to include the additional size criteria of Ruth in order to assist in identifying areas which may contain lesions in view of the teachings of Ruth that microcalcifications are diagnostically significant and that lesions may contain microcalcifications and in view of the suggestion of Wiskin to additionally provide lesion identification in the presence of dense tissue. 
Claims 4, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiskin et al. (US PG Pub. No. US 2016/0210774 A1, Jul. 21, 2016) (hereinafter “Wiskin”) in view of Chambers et al. (US PG Pub. No. US 2004/0167396 A1, Aug. 26, 2004) (hereinafter “Chambers”).
Regarding claims 4 and 9: Wiskin teaches the system of claim 1, but does not teach instructions to: perform, before the morphology analysis, image deconvolution on the reflection image using a prior knowledge of the object.
Chambers, in the same field of endeavor, teaches performing deconvolution on imaging data using a prior knowledge of the object ([0025] – in the absence of any details indicating what “a prior knowledge of the object” might be or how it is to be used, this is considered to include the acquired image data of the object). Chambers further teaches that this deconvolution is intended to sharpen the images and improve the resolution of the quantitative results ([0025]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Wiskin by including a step of performing deconvolution as 
Regarding claim 19, as best understood based on limitations which are indefinite and as interpreted above: Wiskin teaches the method of claim 17 but is silent on performing one or both of: performing image deconvolution on uncompounded views and/or the refraction- corrected reflection image, the refraction-corrected reflection image being a compounded image; applying a varying log compression to intensity values of the refraction-corrected reflection image.
Chambers, in the same field of endeavor, teaches performing deconvolution on imaging data ([0025]). Chambers further teaches that this deconvolution is intended to sharpen the images and improve the resolution of the quantitative results ([0025]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Wiskin by including a step of performing deconvolution as taught by Chambers in order to sharpen the images and improve the resolution of the quantitative results in view of the further teachings of Chambers.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiskin and Ruth as applied to claim 11 above, and further in view of Chambers et al. (US PG Pub. No. US 2004/0167396 A1, Aug. 26, 2004) (hereinafter “Chambers”).
Regarding claims 13-14, as best understood based on limitations which are indefinite and as interpreted above: Wiskin teaches the media of claim 12 but is silent on instructions to perform image deconvolution during generation of the reflection image. 
Chambers, in the same field of endeavor, teaches performing deconvolution on imaging data ([0025]). Chambers further teaches that this deconvolution is intended to sharpen the images and improve the resolution of the quantitative results ([0025]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the media of Wiskin by including instructions for performing deconvolution 
Regarding claim 15: Wiskin teaches the media of claim 11 but is silent on instructions to perform, before the morphology analysis, image deconvolution using a prior knowledge of an object in the reflection image. 
Chambers, in the same field of endeavor, teaches performing deconvolution on imaging data using a prior knowledge of the object ([0025] – in the absence of any details indicating what “a prior knowledge of the object” might be or how it is to be used, this is considered to include the acquired image data of the object). Chambers further teaches that this deconvolution is intended to sharpen the images and improve the resolution of the quantitative results ([0025]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Wiskin by including a step of performing deconvolution as taught by Chambers in order to sharpen the images and improve the resolution of the quantitative results in view of the further teachings of Chambers.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiskin et al. (US PG Pub. No. US 2016/0210774 A1, Jul. 21, 2016) (hereinafter “Wiskin”) in view of Hofmann, Christian, Michael Knaup, and Marc Kachelrieß. "Removing blooming artifacts with binarized deconvolution in cardiac CT." In Medical Imaging 2014: Physics of Medical Imaging, vol. 9033, p. 90330J. International Society for Optics and Photonics, 2014 (hereinafter “Hofmann”).
Regarding claim 5: Wiskin teaches the system of claim 1 but does not teach instructions to: perform, after the morphology analysis, image deconvolution using regions having voxels identified as likely to correspond to the microcalcifications (see above).
Hofmann, in the analogous art of CT imaging, teaches a binarized deconvolution which is applied to segmented binary images to remove an artifact caused by limited resolution 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Wiskin by applying the binarized deconvolution of Hofmann to the segmented binary image (voxels “after morphology analysis) in order to remove any artifacts that might be caused by dense structures in the selected voxels. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiskin and Ruth as applied to claim 11 above, and further in view of Hofmann, Christian, Michael Knaup, and Marc Kachelrieß. "Removing blooming artifacts with binarized deconvolution in cardiac CT." In Medical Imaging 2014: Physics of Medical Imaging, vol. 9033, p. 90330J. International Society for Optics and Photonics, 2014 (hereinafter “Hofmann”).
Regarding claim 16: Wiskin and Ruth teach the media of claim 11 but do not teach instructions to: perform, after the morphology analysis, image deconvolution using regions having voxels identified as likely to correspond to the microcalcifications.
Hofmann, in the analogous art of CT imaging, teaches a binarized deconvolution which is applied to segmented binary images to remove an artifact caused by limited resolution interacting with objects much denser than the surrounding tissue (e.g. a calcification) and which causes the size of the dense region to be overestimated (abstract, introduction, figure 1). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the media of Wiskin and Ruth by including instructions to apply the binarized deconvolution of Hofmann to the segmented binary image (voxels “after morphology analysis) in order to remove any artifacts that might be caused by dense structures (microcalcifications) in the selected voxels. 
Claims 6-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiskin et al. (US PG Pub. No. US 2016/0210774 A1, Jul. 21, 2016) (hereinafter “Wiskin”) in view of Rico et al. (US PG Pub. No. US 2010/0158332 A1, Jun. 24, 2010) (hereinafter “Rico”).

Rico, in the same problem solving area of ultrasound imaging of the breast, teaches applying one or more image filters to the acquired ultrasound image to remove outlier voxels (speckle) and wherein the one or more image filters comprises an image de-noising method ([0051], [0059], [0060], [0129]) or a median filter ([0104]). Rico further teaches that speckle noise is a well-known source of artifacts in ultrasound imaging ([0051]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system and method of Wiskin by including the filtering of Rico in order to remove speckle noise artifacts which might reduce image quality. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiskin et al. (US PG Pub. No. US 2016/0210774 A1, Jul. 21, 2016) (hereinafter “Wiskin”) in view of Roundhill et al. (US Patent No. 5,993,392 A, Nov. 30, 1999) (hereinafter “Roundhill”).
Regarding claim 10: Wiskin teaches the system of claim 1 but does not teach applying a varying log compression to intensity values of the reflection image.
Roundhill, in the same field of ultrasound imaging, teaches applying a variable log compression to intensity values in an ultrasound image (column 1, lines 63-67) in order to provide a display signal which utilizes the full signal dynamic range of valid signals and eliminates noise level signals accurately at every point in the image field (column 1, lines 59-62).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Wiskin by applying variable log compression as taught by Roundhill to the reflection image in order to provide a display signal which utilizes the full signal dynamic range of valid signals and eliminates noise level signals accurately at every point in the image field in view of the further teachings of Roundhill. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klock et al. (US PG Pub. No. US 2015/0297173 A1, Oct. 22, 2015) – teaches use of quantitative transmission ultrasound to identify microcalcifications
Lenox et al. (US PG Pub. No. US 2016/0242733 A1, Aug. 25, 2016) – teaches the user of quantitative transmission ultrasound to identify lesions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793